Citation Nr: 0731168	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-28 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a bilateral 
shoulder disorder.

3.  Entitlement to service connection for a bilateral ankle 
disorder.
				

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1979 to 
September 1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Detroit Michigan.


FINDINGS OF FACT

1.  A bilateral knee disorder was not manifested in service 
and there is no competent medical evidence establishing an 
etiological relationship between the veteran's current 
bilateral knee disorder and his active service.

2.  A bilateral shoulder disorder, to include arthritis, was 
not manifested in service or within one year of service 
discharge, and there is no competent evidence establishing an 
etiological relationship between the veteran's current 
bilateral shoulder disorder and his active service.

3.  There is no competent medical evidence establishing that 
the veteran is currently diagnosed with a bilateral ankle 
disorder for VA purposes that is etiologically related to his 
active service.

CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

2. A bilateral shoulder disorder was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2007).

3.  A bilateral ankle disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in February 2005.  
The RO's November 2004 notice letter informed the veteran 
that he could provide evidence to support his claim for 
service connection or location of such evidence and requested 
that he provide any evidence in his possession.  The notice 
letter notified the appellant that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send records pertinent to his claims, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.  With respect to the claims of 
service connection, the Board has concluded that the 
preponderance of the evidence is against these claims.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned have therefore been rendered 
moot, and the absence of notice on these two elements of a 
service connection claim should not prevent a Board decision 
on the appellant's claim.
.
VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with the claims file.  
Post-service treatment records and reports from the Ann-Arbor 
and Saginaw VA Medical Centers (VAMC) have.  Private medical 
records from St. Mary's Hospital, Heritage Family Physicians 
and Saginaw Valley Bone & Joint Center have also been 
obtained.  The veteran was afforded a VA examination in 
January 2004.  See 38 U.S.C.A.              § 5103A(d); see 
also 38 C.F.R. § 3.159 (c)(4) (2007); Wells v. Principi, 327 
F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38  
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, including arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

Bilateral Knee and Shoulder Disorders

The veteran maintains his bilateral disorders of the knees 
and shoulders are etiologically related to his active 
service.  He asserts these conditions are the result of 
parachuting and strain from running on concrete in combat 
boots.

Service medical records indicate the veteran complained of 
knee pain during service, diagnosed as a knee strain.  There 
is no indication in the veteran's service medical records 
that he sought treatment for a shoulder condition during 
service.  The veteran was afforded a VA examination in 
January 2004, during which he was diagnosed with bilateral 
patellar tendonitis, degenerative arthritis of the right 
shoulder acromioclavicular joint and impingement syndrome of 
the left shoulder secondary to acromioclavicular hypertrophy.  
The examiner noted that these conditions are not at least as 
likely as not related to active duty service, citing the 
veteran's motor vehicle accident as a causal event.  The 
veteran has asserted the motor vehicle accident that occurred 
in 2002 caused no injuries, and therefore could not be the 
cause of his current disorders.  A second VA opinion was 
provided in March 2006, during which the examiner reviewed 
the claims file and service medical records.  Taking into 
account the veteran claims he suffered no injuries in the car 
accident, the examiner found that there is no evidence 
connecting the veteran's disorders to active service, and it 
is not as likely as not his conditions are etiologically 
related to active service.  

The Board takes note of a February 2002 medical opinion 
stating the veteran's left shoulder pain "must be secondary 
to his service in the Air Force from jumping in parachute."  
This opinion is speculative, however, as it also states "the 
etiology [of the shoulder pain] remains unclear at this 
time," and the examiner gives no basis for this opinion.  A 
bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Also, a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  In light of the contradictory 
nature of the opinion and the absence of any basis for the 
favorable portion the Board will not accord the February 2002 
statement any probative value.

Records indicate the veteran did not seek treatment for a 
shoulder disorder until 2002, and did not receive a diagnosis 
of arthritis in the right shoulder until the January 2004 VA 
examination.  Therefore, the Board finds that there is no 
evidence of arthritis in the right shoulder for VA purposes 
shown in service or within one year of service discharge.  38 
C.F.R. §§ 3.307, 3.309(a).  

In sum, the veteran has produced no competent probative 
medical evidence that his current knee and shoulder disorders 
are etiologically related to his active service.  Two VA 
examiners have concluded that these conditions are not at 
least as likely as not related to active service.  In 
addition, there is no evidence that the veteran's arthritis 
of the right shoulder manifested to a compensable degree 
within one year of active service.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claims for service connection for bilateral knee and 
bilateral shoulder disabilities, and the benefit of the doubt 
rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

Bilateral Ankle Disorder

The veteran's bilateral ankle disorder has been diagnosed as 
congenital defect, namely ununited assessory ossicles 
bilateral medial malleoli.  Congenital or developmental 
defects are not diseases or injuries within the meaning of 
the applicable legislation.  See 38 C.F.R. § 3.303(c), 4.9 
(2007).  A precedent opinion of the VA General Counsel, 
VAOPGCPREC 82-90 (July 18, 1990), held in essence that a 
defect which is considered by medical authorities to be of 
familial (or hereditary) origin must, by its very nature, be 
found to have pre-existed a claimant's military service.  
Moreover, congenital or developmental defects could not be 
service-connected because they are not diseases or injuries 
under the law; however, if superimposed injury or disease 
occurred, the resultant disability might be service- 
connected. Id.  In the instant case, there is no evidence of 
a superimposed injury or disease having occurred during 
service.

Without a diagnosis of a disability for VA purposes, the 
Board cannot grant service connection. To prevail on the 
issue of service connection, there must be medical evidence 
of a current disability. See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997) (a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of 
a present disability, there can be no valid claim for service 
connection as Congress has specifically limited entitlement 
to service connection to cases where such incidents have 
resulted in a disability). 

In any event, if the veteran's current bilateral ankle 
disorder were eligible for service connection, there is no 
competent medical evidence showing an etiological 
relationship between the current disorder of the ankles and 
the veteran's active service.  Both the 2004 VA exam and 2006 
VA opinion concluded that it is not at least as likely as not 
that the veteran's ankle disorder is related to his active 
service.

The Board finds that there is no evidence of a current 
diagnosis of a disability for VA purposes.  The evidence 
included in the record indicates the veteran's bilateral 
ankle condition is a congenital defect that may not be 
granted service-connection absent the occurrence of a 
superimposed disease or injury during service.  There being 
no evidence of such a disease or injury during service, the 
veteran's claim must be denied.










	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for a bilateral shoulder disorder is 
denied.

Service connection for a bilateral ankle disorder is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


